SOUTHERN DISTRICT OF NEW YORK

 

|
UNITED STATES DISTRICT COURT

:

!

United States of America, Liv,
—V—

13-cr-378 (AJN)

Louis Camper a/k/a Gauneem Abdullah, 19-cv-2000 (AJN)

Defendant. ORDER

 

 

ALISON J. NATHAN, District Judge:

On February 11, 2020, the Court received a letter from Defendant indicating that he did
not receive a copy of the Court’s November 1, 2019 Order. Accordingly, the Court will re-send
a copy of that Order to Defendant.

The Court also notes that its November 1, 2019 Order did not deny Defendant’s 2255
motion, which remains pending. Rather it denied what it construed to be his Rule 35(a) motion
as untimely. Because it denied the Rule 35(a) motion, the Court also denied Defendant’s motion
to withdraw his 2255 motion and substitute it with the Rule 35(a) motion. It then gave
Defendant an opportunity to withdraw his 2255 motion even without the ability to substitute a
new filing, ifhe so desired. Because Defendant never received the November 1, 2019 Order, the
Court will give this opportunity to Defendant once more. If Defendant still desires to withdraw
his 2255 motion even without the ability to substitute a new filing, he must notify the Court by
March 12, 2020. Defendant is advised that withdrawal of his 2255 motion may affect his ability
to later file a new, successive 2255 motion. See 28 U.S.C. § 2255(h). If the Court receives no
further communications from the Defendant on this matter, then it will assume that he intends to
proceed with his 2255 motion, which was filed on February 27, 2019. Chambers will mail also

copy of this Order to the Defendant and note its mailing on the docket.
1

FEB 1 4 2000. |

a

pope SS
Poy

|
{
!

 
SO ORDERED.

Dated: February , 2020
New York, New York A
: AW

ALISON J. NATHAN
nited States District Judge

 
